DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Specification
The disclosure is objected to because of the following informalities: Paragraph 0038 applicant’s have used reference numeral 140 to reference both the first hydraulic part and the second hydraulic part.  It appears the first part should be 130.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1 and 7 (see claim 1 line 13) the limitation of “… a second control unit configured to assist a part of the control of the main brake unit controlled by the first control unit…” is not understood from the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016211982 in view of DE 102017217856 and EP 3,385,934.
Regarding claims 1 and 7, subject to the 112 rejection (and as best understood) DE ‘982 shows in figures 1-9 a main brake unit 10 and an auxiliary brake unit 24.  According to the description in the machine translation the device operates as follows:
 As an advantageous development, the brake device may have a first control device and a second control device. Preferably, in this case, the motor of the motorized piston-cylinder device by means of the first control device is controllable and the at least one pump motor of the at least one pump is controlled by the second control device. Preferably, the first control device is designed such that the motor of the motorized piston-cylinder device by means of the first control device is also controllable after a failure of the second control device. As an alternative or as a supplement thereto, the second control device can also be embodied in such a way that the at least one pump motor of the at least one pump can be actuated by the second control device even after a failure of the first control device. Thus, this embodiment of the brake device can be operated unimpaired by a functional impairment / failure of one of its two control devices.
For example, the first control device may be assigned a master status relative to the second control device and the second control device a slave status with respect to the first control device. Likewise, however, the second control device may also have a master status relative to the first control device and the first control device a slave status with respect to the second control device fixedly assigned. Alternatively, a hierarchy may be formed between the first control device and the second control device at a predetermined frequency between a master state of the first control device and the second control device in a slave state of the second control device relative to the first control device and a master Status of the second control device relative to the first control device in a slave state of the first control device with respect to the second control device switches.
Lacking in DE ‘982 is a specific showing of the first and second control units per se (however they are presumable inherent in the reference)
DE ‘856 shows in figures 1 -4 an electronic hydraulic brake device having a first control unit 2 and a second control unit 3 – having controllers 4 and 5 respectively--which communicate via a data bus 10, each control unit also having a watchdog/monitoring circuit 11, respectively, and two brake units 6,7 and 8,9.  This translation however is rather cryptic and somewhat difficult to understand.

One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the communication routine(s) between the first and second control units of DE ‘856 and/or EP ‘934 in the brake system of DE ‘982 since, as best understood from the translation, the system of DE ‘982 operates in a similar manner and all of the systems above are related to autonomous vehicles.
Allowable Subject Matter
Claims 2-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/18/22